UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1686


CARLOS CAZARES ANDRADE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 12, 2019                                      Decided: January 14, 2020


Before KEENAN and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Bradley B. Banias, BARNWELL, WHALEY, PATTERSON, AND HELMS, Charleston,
South Carolina, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Stephen J.
Flynn, Assistant Director, Robert Michael Stalzer, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Cazares Andrade, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion to reconsider. For

the reasons set forth below, we dismiss in part and deny in part the petition for review.

       To the extent Cazares Andrade challenges the Board’s prior order, which dismissed

his appeal from the immigration judge’s decision and denied his motions to remand and

for administrative closure, we lack jurisdiction to consider his arguments because the only

order currently before this court is the Board’s June 10, 2019, order denying the motion to

reconsider. See 8 U.S.C. § 1252(b)(1) (2018) (providing that petition for review must be

filed no later than 30 days after date of final order of removal); Stone v. INS, 514 U.S. 386,

405 (1995) (noting that this time period is “jurisdictional in nature and must be construed

with strict fidelity to [its] terms”). Accordingly, we dismiss in part the petition for review.

       We review the denial of a motion to reconsider for abuse of discretion and will

reverse “only if the Board acted arbitrarily, irrationally, or contrary to law.” Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009) (internal quotation marks omitted). Based on

our review of Cazares Andrade’s brief and the administrative record, we conclude that no

abuse of discretion occurred. See 8 C.F.R. § 1003.2(c)(2) (2019). We therefore deny in

part the petition for review. See In re Cazares Andrade (B.I.A. June 10, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                           PETITION DISMISSED IN PART
                                                                  AND DENIED IN PART
                                              2